Title: John Adams to Abigail Adams, 11 January 1797
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia January 11. 1797
          
          on Tuesday when I waited as usual on Mrs W. after attending the Levee, She congratulated me very complaisantly and Affectionately on my Election and went farther and Said more than I expected. She Said it gave them great Pleasure to find that the Votes had turn’d in my favour. &c I doubted whether their Prudence would have ventured so far. I believe it Sincere.
          Ket however the Stewart was very active and busy for Jefferson. This was from Jealousy of Brisler, no doubt. He expected that Jefferson would have taken him, I suppose.— and his Principle was as good as McKeans.
          Gerry is Steady, while so many prove as Slippery as Eels.
          Dined Yesterday with Major Jackson in Company with General Lincoln who lodges there—married to Miss Willing who is an agreable Woman and comfortably provided for by an office, he lives in a neat & elegant Taste: but I believe prudently.
          
          Mr Ames and a few more, made a very Social set and We enjoyed Ourselves without Alloy—
          The most unpleasant Part of the Prospect before me, is that of remaining here till June or July— I cant see my grass & Barley grow nor my Wall rise— I have however almost forgotten my Farm. it Appears very differently to me.— it seems as if I ought not to think about it—
          The River is frozen so that nothing can get out— Besides flour is dearer here than at Boston by one third It has rained to day like a flood— But the Weather must be very warm and continue so many days before the River can open. There is no probability of it, for some time.
          If it opens in Season I shall Send Some grass Seeds.
          I will not Suffer the Bushes I have cut down to grow again: but I shall not Attend much to my Farm— My whole Time and Thoughts must be devoted to the Public. As long as Trask lives I shall have enough for him to do perhaps.
          I hope Billings will come to himself and get your Wood.
          I think of you & dream of you and long to be with you. But I Suppose this must not be yet.
          My Duty & Love to all
          
            J. A
          
        